

	

		II

		109th CONGRESS

		1st Session

		S. 2108

		IN THE SENATE OF THE UNITED STATES

		

			December 15, 2005

			Mr. Crapo (for himself

			 and Mr. Craig) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To ensure general aviation aircraft access to Federal

		  land and to the airspace over Federal land.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Backcountry Landing Strip Access

			 Act.

		2.FindingsCongress finds that—

			(1)aircraft landing

			 strips—

				(A)serve an

			 essential safety role as emergency landing areas;

				(B)provide access to

			 people who would otherwise be physically unable to enjoy national parks,

			 national forests, wilderness areas, and other Federal land;

				(C)support State

			 economies by providing efficient access for visitors seeking recreational

			 activities; and

				(D)serve an

			 essential role in search and rescue, forest and ecological management,

			 research, wildlife management, aerial mapping, firefighting, and disaster

			 relief; and

				(2)the Secretary of

			 the Interior and the Secretary of Agriculture should—

				(A)adopt a

			 nationwide policy for governing backcountry aviation issues relating to the

			 management of Federal land under the jurisdiction of the Secretaries;

			 and

				(B)require regional

			 managers to comply with the policy adopted under subparagraph (A).

				3.Definitions

			In this

			 Act:

				(1)AdministratorThe

			 term Administrator means the Administrator of the Federal

			 Aviation Administration.

				(2)Aircraft

			 landing stripThe term aircraft landing strip

			 means an established aircraft landing strip located on Federal land under the

			 administrative jurisdiction of the Secretary that is commonly known, and has

			 been or is consistently used, for aircraft landing and departure

			 activities.

				(3)Permanently

			 closeThe term permanently close means any closure,

			 the duration of which is more than 90 days in any calendar year.

				(4)SecretaryThe

			 term Secretary means—

					(A)with respect to

			 land under the jurisdiction of the Secretary of the Interior, the Secretary of

			 the Interior; and

					(B)with respect to

			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of

			 Agriculture.

					4.Procedure for

			 consideration of actions affecting certain aircraft landing strips

			(a)In

			 generalThe Secretary shall not take any action that would

			 permanently close, restrict, or render or declare as unserviceable any aircraft

			 landing strip unless—

				(1)the head of the

			 aviation department of each State in which the aircraft landing strip is

			 located approves the action;

				(2)the Secretary

			 publishes in the Federal Register notice of the proposed action, including

			 notice that the action would permanently close, restrict, or render or declare

			 as unserviceable the aircraft landing strip;

				(3)the Secretary

			 provides for a 90-day public comment period beginning on the date of

			 publication of the notice under paragraph (2); and

				(4)the Secretary and

			 the head of the aviation department of each State in which the affected

			 aircraft landing strip is located have taken into consideration any comments

			 received during the comment period under paragraph (3).

				(b)Policies

				(1)Backcountry

			 aviation policiesNot later than 2 years after the date of

			 enactment of this Act, the Secretaries shall—

					(A)adopt a

			 nationwide policy for governing backcountry aviation issues relating to the

			 management of Federal land under the jurisdiction of the Secretaries;

			 and

					(B)require regional

			 managers to adhere to the policy adopted under subparagraph (A).

					(2)RequirementsAny

			 policy affecting air access to an aircraft landing strip, including the policy

			 adopted under paragraph (1), shall not take effect unless the policy—

					(A)states that the

			 Administrator has the sole authority to control aviation and airspace over the

			 United States; and

					(B)seeks and

			 considers comments from State governments and the public.

					(c)Maintenance of

			 airstrips

				(1)In

			 generalTo ensure that aircraft landing strips are maintained in

			 a manner that is consistent with the resource values of any adjacent area, the

			 Secretary shall consult with—

					(A)the head of the

			 aviation department of each State in which an aircraft landing strip is

			 located; and

					(B)any other

			 interested parties.

					(2)Cooperative

			 agreementsThe Secretary may enter into cooperative agreements

			 with interested parties for the maintenance of aircraft landing strips.

				(d)Exchanges or

			 acquisitionsThere shall not be as a condition of any Federal

			 acquisition of, or exchange involving, private property on which a landing

			 strip is located—

				(1)the closure or

			 purposeful neglect of the landing strip; or

				(2)any other action

			 that would restrict use or render any landing strip unserviceable.

				(e)ApplicabilitySubsections

			 (a), (b)(2), and (d) shall apply to any action, policy, exchange, or

			 acquisition, respectively, that is not final on the date of enactment of this

			 Act.

			(f)Effect on

			 federal aviation administration authorityNothing in this Act

			 affects the authority of the Administrator over aviation or airspace.

			

